Case 5:18-cV-OO483-PRL Document 26 Filed 02/12/19 Page 1 of 6 Page|D 346

UNITED STATES DlSTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DlVISlON
TANYA BATTEN, Case No.: 5:18-cv-483-oc-30-PRL
Plaintiff`,
v.
BARFIELD & ASSOCIATES, LLC
and TODD L. BARFIELD,
Defendants. /

 

DEFENDANTS’ MOTION TO SEAL

Pursuant to Middle District of Florida Local Rule l.09(a), Def`endants, BARFIELD &
ASSOCIATES, LLC and T()DD L. BARFIELD (“Defendants”) move this Court to seal
confidential business records that vvere attached as exhibits to the Motion to Amend the Complaint
and Incorporated l\/Iemorandum of Law [Doc. 14] (“Motion”) and the First Amended Complaint
[Doc. 17] (“Amended Complaint”) filed in this instant action.

ln this district, a party seeking to file under seal must first comply With the procedural
requirements set forth in the Middle District of Florida’s Local Rules. The party must file a motion
to seal that includes: (l) identification and description of each item proposed for sealing; (2) the
reason that filing each item is necessary; (3) the reason that sealing each item is necessary; (4) the
reason that a means other than sealing is unavailable or unsatisfactory to preserve the interest
advanced by the movant in support of the seal; (5) the proposed duration of` the seal; and (6) a
memorandum of` legal authority supporting the seal. M.D. Fla. L. R. l.09.

As demonstrated below, the Defendants have met each of` these requirements and thus, the

Court Should grant Defendants’ request to seal those certain exhibits

Case No. 5118-cv-483~oc-30~PM
Page l of 5

Case 5:18-cV-OO483-PRL Document 26 Filed 02/12/19 Page 2 of 6 Page|D 347

I. LOCAL RULE 1.09(A), DESCRIPTION OF DOCUMENTS TO BE FILED
UNDER SEAL, NECESSITY OF FILING UNDER SEAL, REASON THAT A
MEANS OTHER 'I`HAN SEALING IS UNAVAILABLE, AND DURATION OF
SEAL.

The specific exhibits Defendants seek to be sealed are as follows:

(a.) Docs. 14-4 and l7~l ~ These documents are Defendants’ Appraisal
Report cover sheets which disclose the confidential business information of
Defendants, including the Defendants’ clients’ names, addresses, and identifying
subject property information

(b.) Docs. 14-6 and 17-3 » rl`hese documents are Defendants’ invoices
for appraisal services which disclose the confidential business information of
Defendants, including the Defendants’ clients’ names, addresses, pricing
information, borrowers’ names and their identifying subject property information

(c.) Docs. lit-10 and 17-7 - This document is Defendants’ Appraisal
Report cover sheet which discloses the confidential business information of
Defendants, including the Defendants’ client’s name, address, and identifying
subject property information

(d.) Docs. l4-l6 and l7-l3 ~ This document is electronic
communications between Defendants and its client, which discloses the
confidential business information of Defendants, including the Defendants’ client’s
names, addresses, borrowers’ names and their identifying subject property
information
All of the documents listed above that are attached to Plaintiff"s Motion and Amended

Complaint contain Defendant’s confidential business information about Defendants’ clients, the

pricing agreements between them, Defendants’ clients’ borrowers’ information, and other
Case No. 5:18-cv-483-oc~30~PRL
PageZof 5

Case 5:18-cV-OO483-PRL Document 26 Filed 02/12/19 Page 3 of 6 Page|D 348

information that would harm Defendants competitively if this information were disclosed to its
competitors Moreover, the confidential business information disclosed in those documents is
violative of the terms of various confidentiality agreements between Def`endants and Defendants’
clients Plaintiff failing to return Defendants’ documents to Defendants following Defendants’
demand of September 24, 2018 (attached hereto as Exhibit “l”), and instead Plaintiff attaching
the documents to the Motion and Amended Complaint, has and will continue to harm Defendants
and its relationship With its clients if public access to this information is not prevented As such,
sealing these limited and specific documents is necessary to protect Defendants’ confidential
business information, that would likely aid Defendants’ competitors in knowing the details of
Def`endants’ clients, not to mention the unauthorized disclosure of the information by Plaintiff
violates Defendants’ covenants of confidentiality with its clients Redaction of the information on
each of the documents could have been an alternative means to sealing the documents; however,
the documents have already been filed as exhibits by Plaintiff.

Defendants would propose that the documents listed above should be sealed for the
duration of the lawsuit. Upon the conclusion of the lawsuit, Defendants will petition the Court to
direct the Clerk of Court to return the copies of the sealed documents to Defendants, as these
documents, at all times, belong to Defendants.

II. MEM()RANDUM ()F LEGAL AUTHORITY SUPPORTING THE SEAL

This Court has considerable discretion to seal pleadings - a discretion bounded only by the
common law right of judicial access See Nixon v. Warner Communications, Inc., 435 U.S. 589,
598 (1978) (“the right to inspect and copy judicial records is not absolute” as “[e]very court has
supervisory power over its own records and files.”). To be Sure, the public has a presumed right

to inspect and copy judicial records, such as pleadings ld. However, that right is only a

Case No. 5: l 8-cv_483-oc-30-PRL
Page 3 of 5

Case 5:18-cV-OO483-PRL Document 26 Filed 02/12/19 Page 4 of 6 Page|D 349

presumption, and one that is overcome when the interest in confidentiality outweighs the
generalized interest of the public in accessing those records See Chi. Tribune Co. v.
Bridgestone/Firestone_ lnc., 263 F.3d 1304, 1311 (11th Cir. 2001).

The “balancing of competing interests” is “[n]ot unlike the Rule 26 standard” governing
protective orders fd. On one side, the court weighs the parties’ “interest in keeping the material
confidential,” and on the other side it weighs the public’s interest in obtaining access to it. fd. at
1313. lt is reversible error for a district court to unseal judicial records without properly
considering these competing interests Siedle v. Putnam lnvs. Inc., 147 F.3d 7, 10 (1st Cir. 1998).

Courts regularly seal documents to protect confidential business information Indeed, the
Supreme Court has recognized that courts “refuse[] to permit their files to serve as sources of y
business information that might harm a litigant’s competitive standing.” _l\_l_i_)_<_o_n, 435 U.S. at 598.
For example, the Second Circuit found that a district court did‘not err in sealing an entire court
file, excepting court opinions and orders, where certain materials were protected from disclosure
by a confidentiality provision among the parties See DiRussa v. Dean Witter Revnolds lnc., 121
F.3d 818, 827 (2d Cir. 1997). The Eleventh Circuit also has found that “[a] party’s proprietary
interest in information sometimes overcomes the interest of the public in accessing the
information.” Romero v. Drummond Co., 480 F.3d 1234, 1246 (1 lth Cir. 2005).

Here, the interest of Defendants in seeking to protect and preserve the confidentiality of its
business information outweighs the public’s limited interest in having access to it. The information
does not concern public officials or public concerns that might be of interest to the general public.
Romero, 480 F.3d at 1246. To the contrary, the business information contained in the documents
attached to the Motion and the Amended Complaint would be of little value to the general public
whereas it is of immense value to Defendants, Defendants’ clients, and to Defendants’ competitors

Case No. 5:18-cv~483-0c~30-PRL
Page 4 of 5

Case 5:18-cV-OO483-PRL Document 26 Filed 02/12/19 Page 5 of 6 Page|D 350

Because the public’s interest in the particulars of the documents attached to the Motion and the
Amended Complaint is particularly low, and because the harm inherent in making this information
available to the public is great, there is good cause for the Court to permit the Docs. 14-4 and 17-
1; Docs. 14-6 and 17-3; Docs. 14-10 and 17~7; and Docs. 14-16 and 17-13, be filed under seal.

WHEREFORE, Defendants, BARFIELD & ASSOCIATES, LLC and TODD L.
BARFIELD, respectfully request permitting the above described documents that were previously
filed by Plaintiff, TANYA BATTEN, to be placed under seal.

LOCAL RULE 3.01(2) CERTIFICATION
Counsel for Defendants has conferred with counsel for Plaintiff Who opposes Defendants’

Motion to Seal certain and specific exhibits attached to the Motion and Amended Complaint.

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on this 12th day of Februarv, 2019, l electronically filed the
foregoing document with the Clerk of the Court using the Cl\/I/ECF system. 1 also certify that the
foregoing document is being served this day on all counsel of record and any pro se parties
identified on any attached Service List in the manner specified, either via transmission of Notice
of Electronic Filing generated by the CM/ECF system or in some other authorized manner for
those counsel or parties who are not authorized to receive electronic Notices of Electronic Filing.
Respectfiilly Submitted,

/s/ Linda G. Piscmi
Linda G. Pisani, Esq.
Fla. Bar No. 0011640
TROW, DOBBINS & PISANI, P.A.
1301 NE 14th Street
Ocala, Florida 34470
E-mail: linda@ocalalawfirm.com
Ofc: 352.369.8830
Fax: 352.369.8832
Case No. 5:18-cv-483-oc-30-PRL
Page 5 of 5

Case 5:18-cv-OO483-PRL Document 26 Filed 02/12/19 Page 6 of 6 Page|D 351

From the Office of:

Todd L Barfield et al
P.o. BOX 4338
ocaia, FL 34478
Phone 352.895.8000

September 24, 2018

VlA EMAIL ONLY

l\/lr. John l\/lorales

Ms. Tanya Batten

l\/|cCalip & l\/lorales Appraisal Service, |nc.
4 Banyan Drive

Ocala, FL 34472

Phone 352.690.6200

Dear l\/ls. Batten & |Vlr. Morales:

This correspondence informs you that pursuant Fla. Statute 475.629, please be advised that
you were warned of certain legal consequences concerning file confidentiality as well as the
retention of records in accordance with Florida Law. To date, we have not received a|| of our
confidential information Furthermore, upon information and belief, certain tile data has been
illegally disseminated by electronic means as well as at the location known as 4 Banyan Drive,
Ocala, FL 34472. Consequently, we have been forced to contact the F|orida Rea| Estate
Appraisal Board, as a result, to seek advice for compliance in the matter.

You are hereby put on notice to cease and desist any and all dissemination of
confidential information whereas Barfield & Associates, l_LC is known or should have been
known to be the legal custodian of said information Please be advised that this letter shall serve
as a second notice to return any confidential information immediately via third party such as
USPS to the P.O. Box listed above.

PLEASE GOVERN YOURSELF ACCORDlNGLY.

Sincere|y,

%<3%(

Todd L. Barfield, MAl, l\/lR|CS, CCll\/l

 

Exhibit “1”

